MINUTE ENTRY
AFRICK, J.
December 20, 2018
JS-10 00:05

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


SEAN DORNAN                                                         CIVIL ACTION

VERSUS                                                                   No. 18-4410

ST. CHARLES C-STORE, LLC                                                 SECTION I

      The Court held a telephone conference on this date with counsel for plaintiff

Sean Dornan (“Dornan”). The Court discussed Dornan’s pending motion 1 to set aside

the Court’s judgment of dismissal 2 and to reopen the above-captioned matter. The

Court previously dismissed Dornan’s case without prejudice because St. Charles C-

Store did not answer the complaint and Dornan did not timely enter default or appear

at the October 23, 2018 call docket. 3

      Counsel was advised that on reviewing the record, the Court discovered that

defendant St. Charles C-Store, LLC (“St. Charles C-Store”) has not been properly




1 R. Doc. No. 27. Dornan asks the Court to reopen the above-captioned matter
pursuant to Rule 60(b) because the cause of the dismissal was Dornan’s mistake and
excusable neglect. Id. at 1. However, since Dornan filed the motion within 10 days of
the dismissal, R. Doc. No. 25, the Court construes the motion as a Rule 59(e) motion
to alter or amend the judgment. See Searls v. Insureco Agency & Ins. Co., No. 07-4250,
2008 WL 687294, at *1 (E.D. La. Mar. 10, 2008) (Africk, J.).
2 R. Doc. No. 25.
3 R. Doc. No. 24.
served. 4 Providing Dornan with additional time to file a motion to enter default

would be futile because St. Charles C-Store has not been properly served and,

therefore, the clerk of court cannot enter a default.

      Accordingly,

      IT IS ORDERED that Dornan’s motion is DENIED.

      New Orleans, Louisiana, December 20, 2018.



                                            _______________________________________
                                                      LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE




4See R. Doc. No. 14. As shown on the summons, St. Charles C-Store’s agent for service
of process is Yas Isavndi, but the summons was served on Moustafa Mahmoud,
corporate officer and manager.

                                           2
